                                            Case 5:20-cv-07974-BLF Document 49 Filed 06/09/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       RIGOBERTO SARAMIENTO,                             Case No. 20-cv-07974-BLF (SVK)
                                   8                    Plaintiff,
                                                                                             ORDER ON JOINT DISCOVERY
                                   9              v.                                         SUBMISSIONS
                                  10       FRESH HARVEST, INC., et al.,                      Re: Dkt. Nos. 38, 43
                                  11                    Defendants.

                                  12           The Court has considered the Parties’ submissions regarding the third-party subpoenas
Northern District of California
 United States District Court




                                  13   served by Plaintiff on certain of Defendants’ banks (Dkt. 38) and accounting firm (Dkt. 43).
                                  14   Defendants move to quash the subpoenas on a variety of grounds, fairly summarized as invasion
                                  15   of privacy, concern over trade secrets, and overbreadth. Dkt. 43; 46. Plaintiff defends the
                                  16   subpoenas as necessary to establish Defendants’ employer status based upon a theory of joint
                                  17   enterprise. Dkt. 42; 43. Plaintiff further argues that the discovery is essential to its opposition to
                                  18   pending motions for summary judgment brought by Defendant Fresh Harvest, Inc. and SMD
                                  19   Logistics on the grounds that they did not employ Plaintiff. The Court requested supplemental
                                  20   briefing from both Parties, including a chart from Plaintiff linking specific subpoena requests to
                                  21   allegations in the complaint. Dkt. 42-2; 42-3.
                                  22           Having carefully considered the facts and law as set forth in the Parties’ briefs, the pending
                                  23   summary judgment motions1 and the subpoenas at issue, the Court ORDERS the Parties to meet
                                  24   and confer regarding a protective order, either adopting or modeled on the Northern District of
                                  25   California model order, and to submit it in accordance with this Court’s Civil and Discovery
                                  26

                                  27   1
                                        The initial dispute was filed at Dkt. 31 on April 23, 2021, before Plaintiff’s opposition to
                                  28   summary judgment was due. Although briefing is now complete, the hearing on the motion is
                                       currently set for September 30, 2021.
                                          Case 5:20-cv-07974-BLF Document 49 Filed 06/09/21 Page 2 of 2




                                   1   Referral Matters Standing Order no later than June 18, 2021. With the protective order in place,

                                   2   Defendants’ concerns regarding privacy and overbreadth are greatly ameliorated. Defendants’

                                   3   concerns regarding trade secrets, based upon pricing information, are not persuasive in this context

                                   4   where the Plaintiff is a former employee, not a competitor, and will also be sufficiently addressed

                                   5   with a protective order. Once the protective order is in place, production of documents pursuant to

                                   6   the subpoenas may proceed forthwith. Accordingly, Defendants’ motions to quash are DENIED.

                                   7          SO ORDERED.

                                   8   Dated: June 9, 2021

                                   9

                                  10
                                                                                                   SUSAN VAN KEULEN
                                  11                                                               United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
